Citation Nr: 0824195	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a fall, to include a nasal 
laceration and broken nose.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2007 the Board remanded the instant issue for 
additional development of the record.  The appeal was 
returned to the Board in April 2007.


FINDING OF FACT

The veteran does not have additional disability which is due 
to VA treatment provided in April 2000, including additional 
disability in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgery; or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals a fall, to 
include a nasal laceration and broken nose as the result of 
VA treatment in April 2000 have not been met. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A September 2003 letter discussed the evidence necessary to 
support a claim of entitlement to compensation under § 1151.  
The evidence of record was listed, and the veteran was told 
how VA would assist him in obtaining additional evidence.

A March 2006 letter described the manner in which VA 
determines disability ratings and effective dates.

In January 2008 the veteran was advised that a VA examination 
had been requested.  Information concerning disability 
ratings and effective dates was also provided.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  The veteran was afforded the opportunity to 
testify before Veterans Law Judges on two occasions but 
failed to report for his hearings.  He has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204. The veteran's claim was filed 
after October 1, 1997.  Under the applicable law, when a 
veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).  

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).


In the instant case, the record indicates that the veteran 
was initially seen at a VA clinic on April 6, 2000.  He 
reported fatigue, body aches, and poor appetite.  He also 
reported a dull headache intermittently for the previous two 
days.  He was given medication, to include an injection of 
Rocephin.  He was instructed to remain in the area for 30 
minutes after the injection.  Five minutes later, he fell, 
appearing to hit face first.  He had an approximately 30 
second loss of consciousness and then aroused easily.  He 
sustained a three centimeter laceration to the right side of 
his nose.  Repair of the laceration required six sutures.  
The veteran was then admitted to the VA hospital.

An X-ray taken April 6, 2000 revealed no definite fractures 
of the nasal bones.  The septum was midline in position and 
the maxillary antra appeared clear with an intact maxillary 
spine.  

On April 7, 2000 the veteran was seen on rounds.  The 
provider noted that the veteran had experienced no further 
syncope and was feeling much better.  The impression was 
recent syncope, probably multifactorial etiology.  The 
veteran was noted to deny previous syncope.  The provider 
indicated his suspicion that the veteran was slightly volume 
depleted, with a possible vasovagal component.

A VA examination was carried out in January 2008.  The 
examiner noted that the claims file was reviewed in detail.  
He indicated that the veteran had reported to the VA Medical 
Center for symptoms including fever, chills, and purulent 
sputum production, and that a lower respiratory infection was 
assessed.  He noted that an intramuscular injection of 
Rocephin was administered, and that the veteran subsequently 
experienced a syncopal episode, falling forward and 
sustaining a laceration to the right aspect of his nose.  He 
indicated that the cause of the fall was said to be 
multifactorial, to include the underlying illness of 
pneumonia, which led to decrease oral intake and relative 
dehydration, with a possible vasovagal syncope, or feinting.  
Physical examination revealed a superficial, nontender scar, 
which was noted to be a minimal residual of the laceration 
that occurred in 2000.  The examiner stated that there was no 
clear, definitive answer to the question of whether the 
veteran's syncopal episode was the direct result of the 
injection given for pneumonia.  He pointed out that the 
veteran had been ill and that he had a syncopal episode 
following receipt of an intramuscular injection.  He 
indicated that whether the injection caused syncope was a 
matter of conjecture.  However, he indicated that there was 
no improper care, lack of care or judgment, or any other 
incident of negligence on the part of VA health care 
providers that led directly to the veteran's injury.  He 
stated that there was no way to know the exact cause of the 
veteran's syncope, other than the fact that the veteran was 
ill.  He indicated that it was merely speculation that the 
injection itself caused the syncope.  He noted that it was 
within the realm of possibility that the unpleasant 
experience of an injection led to the veteran's feinting, but 
that such did  not meet the legal criteria of at least a 50 
percent probability that it was the cause of the syncope.  He 
concluded that it was less likely than not that the veteran's 
syncopal episode and fall, which caused a laceration on his 
nose, was directly the result of an intramuscular injection 
given to him by VA in treatment of his pneumonia.  He stated 
that he did not see any fault on the part of VA for giving 
the shot or the manner in which the shot was given.

The veteran essentially argues that the shot given by VA 
caused him to fall and sustain the laceration to his nose.  
While the Board has considered the veteran's statements, it 
finds that the question of whether a particular injection 
caused syncope is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.   The record reflects that the veteran was provided 
treatment for a respiratory infection and that he suffered a 
syncopal episode during the period he was instructed to wait 
following the injection.  In a detailed examination report, 
the VA examiner has provided a well reasoned opinion that it 
is less likely than not that the syncopal episode and fall 
were the result of the intramuscular injection for treatment 
of the infection.  He also concluded that there was no lack 
of care or improper care, and that there was no fault on the 
part of VA in the administration of the injection or in the 
way the shot was given.  Consequently, the legal requirements 
are not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in April 
2000.

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment.  In the absence of competent evidence which 
demonstrates additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, the Board 
concludes that compensation under 38 U.S.C.A. § 1151 for 
additional disability as the result of treatment in April 
2000 is not warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a fall, to include a nasal 
laceration and broken nose is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


